HAYS, Circuit Judge
(dissenting):
I dissent from the portions of the majority opinion affirming the award of damages.
I believe that the damages recovered by the plaintiff are greatly inflated over those to which it is rightfully entitled.
The plaintiff should not have been permitted to recover for lost profits on unpatented tables or frames sold independently of die assemblies. The tables were sold separately and could have been, and, for all that was proved, may have actually been, bought by customers who purchased plaintiff’s die assemblies.
The plaintiff should not have been permitted to recover lost profits on complete pressing machines. The profits should have been apportioned between the patented portion of the machines and those parts which were unpatented. Since plaintiff’s patent only created a part of the profits, he is only entitled to recover that part of the net gains.
Profits on the y2 collar machines should have been apportioned since most of the distinctive features of these machines were held by this court to be un-patentable in American Safety Table Co., Inc. v. Schreiber, 269 F.2d 255 (2d Cir. 1959).
Profits on defendants’ sales of “B” type machines should also have been apportioned between those arising out of the inclusion of some features of plaintiff’s patented die assembly and those arising out of aspects of the machines which were entirely unrelated to plaintiff’s patent.
The special master and the court were clearly in error in awarding increased damages to the plaintiff. Not only did defendants rely on advice of counsel in proceeding to manufacture the product later found to be infringing, but this court was divided as to the validity of plaintiff’s patent. Judge Clark wrote a powerful dissent. American Safety Table Co., Inc. v. Schreiber, supra. In the light of the grave doubt as to the pat-entability of plaintiff's product the award of additional damages is completely unjustified.